Citation Nr: 1142622	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right thigh disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a Central Office Hearing before the undersigned Veterans Law Judge in December 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In August 2009, the Board remanded the Veteran's claim of service connection for a right thigh disability further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a right thigh disability.  

While the Veteran was afforded a VA examination in February 2010 that included an etiological opinion, which was incomplete.  38 C.F.R. § 4.20 (2011).  The VA examiner diagnosed the Veteran with entrapment of the right lateral femoral cut nerve at the right inguinal ligament.  The examiner concluded that he could not resolve the issue of whether the Veteran's right thigh condition was causally related to service without resort to mere medical speculation.  This is not an adequate examination because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's right thigh disability had its onset during active service or is related to any in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  Additionally, the examiner stated that there was no documented evidence of injury to the right inguinal area, only the Veteran's statement that he must have injured the nerve by carrying ammunition.  However, the examiner failed to discuss Veteran's service treatment records that document leg pain, and the Veteran's lay assertions of an in-service incidents.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Without further clarification, the Board is without medical expertise to determine if any right thigh disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what the etiology of the Veteran's right thigh disability with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right thigh disability, to include entrapment of the right lateral femoral cut nerve at the right inguinal ligament.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right thigh disability, to include entrapment of the right lateral femoral cut nerve at the right inguinal ligament, had its onset during active service or is related to any in-service disease, event, or injury, to include carrying extra magazines and canteens on his right hip in-service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that any current right thigh disability was caused and/or aggravated (permanently worsened) by his service-connected disabilities, to include bilateral varicose veins, right ankle chondromalacia, and/or chondromalacia of the right knee. 

Furthermore, the examiner should review and consider the Veteran's service treatment records showing leg pain, VA outpatient treatment records, the December 2008 hearing transcript, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


